DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 12/09/2020. In virtue of this communication, claims 21 - 40 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 – 14 and 16 – 19 of U.S. Patent No. 10855821. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 10855821 anticipate corresponding claims of instant application according to the following table:
Claims of U.S. Patent No. 10855821
Claims of instant application
1, 10 and 19
21, 29 and 37, respectively
1, 3, 4 and 6 – 9
22, 23, 24 and 25 – 28, respectively
13, 14, 11, 12 and 16 - 18
30 – 36, respectively
3, 7 and 9
38 – 40, respectively


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 – 36, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the moving" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the moving" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 35, 36 and 40 are also rejected as being dependent from the rejected base claims.

Allowable Subject Matter
Claims 21 – 33, 37 and 38 are allowable over the prior art and would be allowed upon filing of a terminal disclaimer to overcome the double patenting rejection presented earlier in this office action.
The following is an examiner’s statement of reasons for allowance:
Representative claim 29 recites a specific embodiment of “wherein the left cutout of the sliding plate and the left cutout of the pivot plate align to form a first vertical 
The recited claim language in combination with other claimed features is not found in the prior art references. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art on record to obtain the recited claim limitation. Therefore, claim 29 and similar claims 21 and 37 are allowable over the prior art of record (but remain rejected under the double patenting rejection presented earlier in this office action).
Concerning identified relevant prior art of record, US 20160036480, US 20050254875, US 20130277237, US 20140332418, US 10001243, US 9372507, US 20140262854, US 8162283, US 9717314, US 20100051775, US 20140098478, US 20180052498, US 20110050063, US 9723735, US 9958906, US 10327571, US 10326487, US 20120097831, US 20120103855, US 20160273702, US 20200036825, US 20200028951, US 20140347814 and US 20090244872 disclose various arrangements for supporting mobile devices in portrait or landscape orientations.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation taken alone. Citing the subject matter of the above-described claims considered to be novel over the prior art is for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Claims 22 – 28, 30 – 33 and 38 are allowable over the prior art of record (but remain rejected under the double patenting rejection presented earlier in this office action) because they depend from claims that are deemed to be allowable over the prior art of record.
Claims 34 – 36, 39 and 40 would be allowable over the prior art upon filing of a terminal disclaimer to overcome the double patenting rejection presented earlier in this office action and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648